                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

CHESTER R. PALMER, SR.                                                            PLAINTIFF

v.                               Case No. 4:18-cv-00409-KGB

UNION PACIFIC RAILROAD COMPANY                                                  DEFENDANT

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Chester R. Palmer, Sr.’s, complaint is dismissed without prejudice. The

relief requested is denied.

       It is so adjudged this 4th day of February, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
